IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 00-30740
                             Summary Calendar
                          _____________________

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

JUSTIN E. CALLAHAN,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                   Middle District of Louisiana
                      USDC No. 99-CR-69-ALL-C
_________________________________________________________________
                           April 13, 2001

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

          The   Federal    Public    Defender   has   filed   a   motion   to

withdraw from the representation of defendant Justin E. Callahan,

who pleaded guilty to being a felon in possession of a firearm and

was sentenced to 180 months in prison. The Public Defender asserts

that there are no non-frivolous issues for appeal.            Callahan has

filed a response to this motion alleging that whether he was

properly sentenced as an armed career criminal presents a non-

frivolous issue.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Under Anders v. California, 386 U.S. 738 (1967), an appointed

attorney must follow established standards when seeking to withdraw

from a direct criminal appeal because the appeal lacks any arguable

issue.      After a “conscientious examination” of the case, the

attorney must request permission to withdraw and must submit a

“brief referring to anything in the record that might arguably

support the appeal.”        Id. at 744.        The attorney must isolate

“possibly important issues” and must “furnish the court with

references to the record and legal authorities to aid it in its

appellate function.” United States v. Johnson, 527 F.2d 1328, 1329

(5th Cir. 1976).      After the defendant has had an opportunity to

raise any additional points, the court fully examines the record

and decides whether the case is frivolous.             Anders, 386 U.S. at

744.

       Our review of the record in this case reveals no non-frivolous

issues for appeal.         Callahan’s indictment was sufficient; his

guilty plea was taken by the court under proper Rule 11 safeguards;

the    court    complied   with   Rule    32   by   affording   Callahan    an

opportunity to address the court; and his sentence was properly

enhanced under Taylor v. United States, 495 U.S. 575 (1990).               The

motion to withdraw is therefore GRANTED and the conviction is

AFFIRMED.      See 5th Cir. R.42.2.




                                      2